November 30, 1909. The opinion of the Court was delivered by
In this case the Circuit Court affirmed the judgment of the magistrate of Sumter county, for three dollars and twenty-five cents damages, for loss of twelve stock beams, a part of shipment from Richmond, Va., to St. Charles, S.C. the point of delivery, and for the statutory penalty of fifty dollars, with costs.
This case is controlled by the decision of the same plaintiff against the same defendant, relating to a shipment of shoes, which has just been filed.
It is the judgment of this Court, that the judgment of the the Circuit Court be affirmed.
MR. CHIEF JUSTICE JONES and MR. JUSTICE WOODSconcur under the authority of Jenkins v. R.R., just decidedby the Supreme Court en banc.